The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrie in view of Bednar (newly cited and applied) and further in view of Nagai (US 2010/0161243) or Schwalbe (US 2005/0012738, newly cited and applied).  In the paper Lawrie investigated platelet function by aggregometry.  They developed an automated platelet aggregation method on a routine coagulation analyzer to overcome the need for specialized equipment and the time consuming labor intensive preparation that is involved in the measurement (see at least the first paragraph on page 432 and the first two paragraphs of the discussion section on pages 435-436).  They used a CS-2000i (Sysmex) with prototype software to perform aggregation in platelet-rich plasma (PRP), using the following agonists: ADP (0.5–10 µM), epinephrine (0.5–10 µM), collagen (0.5–10 mg/µL), ristocetin (0.75–1.25 mg/mL) and arachidonic acid (0.12–1.0 mM).  The second paragraph on page 432 teaches that the CS-2000i is an open analytical system, which means that test protocols and reagents can be user-defined.  For this study, test protocols varying only in the reagent/concentration used were defined for commonly used platelet agonists.  These protocols facilitated the generation of measured raw data (light transmission) under highly controlled conditions including sample volume, incubation period, reagent volume, reaction mixture stirrer speed and period of time for which the reaction was to be monitored.  CS-2000i test protocols also contain provisions for the calculation of derived parameters, which were used to generate numeric information relating to the platelet aggregation trace from light transmission at the start of the monitoring, maximal and final transmission (which will differ when there has been disaggregation).  The last full paragraph on page 432 teaches that samples were obtained from blood containing buffered sodium citrate by centrifugation at 170 g for 10 minutes at ambient temperature to produce PRP.  The PRP was aspirated and transferred to polypropylene tubes prior to centrifuging the original tube again, at 2000 g for 15 minutes to produce platelet-poor plasma (PPP), which was also removed as described for the PRP.  Platelet counts were then performed on the PPP and PRP and the PRP platelet count was adjusted with autologous PPP.  Figure 1 shows that they carried out several experiments at different concentrations of agonist and platelets to investigate the effects of those parameters.  The paragraph bridging pages 432-433 teaches that they used the prototype software to perform platelet aggregation, examining the effect of varying reaction cuvette stirrer speed and the platelet count in PRP using the above listed agonists.  To initiate reaction timing/monitoring, the CS-2000i must add a reagent to the reaction mixture.  To test for spontaneous aggregation/effect of carryover, the platelet agonist was substituted with an equal volume (20 μL) of physiological saline so that the different reagent concentrations appear to have been supplied in a constant volume which would have required the reagent to be prepared at the different concentrations.  As a result they determined that the CS-2000i reaction cuvette stirrer speed influenced reaction sensitivity and was optimized to 800 rpm.  There were no clinically significant changes in aggregation response when the PRP platelet count was 150–480 x 109/L, but below this there were changes in the maximum amplitude (MA) and slope (rate).  Dose response with each of the agonists was comparable between CS-2000i and an AggRAM aggregometer and normal subjects receiving antiplatelet drugs.  Aggregation imprecision was similar on both the CS-2000i and AggRAM systems, with a cv for 2–5 µM ADP MA and slope varying between 3–12%.  These preliminary studies indicated that optimal sensitivity using the CS-2000i was obtained with a reaction cuvette stirrer speed of 800 rpm and a PRP platelet count of 200–300 x 109/L; aggregation with a PRP count <100 x 109/L showed poor sensitivity.  Imprecision and detection of antiplatelet drug effects was similar between the CS-2000i and AggRAM.  These data demonstrate that the CS-2000i is comparable to a stand-alone aggregometer, although CS-2000i has the advantages of walk-away technology and also required a smaller sample volume than the AggRAM (44% less, see the paragraph bridging the columns of page 437).  The paragraph bridging pages 436-437 teaches that once various concentrations of platelet agonists and the SB-cuvettes have been loaded onto the analyzer, the analyzer will automatically sample a patient's PPP prior to assessing that patient's PRP response to multiple agonists at a range of concentrations, without further operator interaction.  Although this may not be any more rapid than performing the study manually, it does not require the constant attendance of an experienced operator.  Furthermore, because the CS-2000i is an open analytical system, protocols for additional agonists could theoretically be used, such as gamma-thrombin, U-46619, collagen-related peptide, convulxin, TRAP peptides, calcium ionophore – A23187, phorbol 12-myristate 13 acetate 2, allowing the further investigation of specific patient samples.  Lawrie does not teach automatically preparing a diluted reagent solution or other methods of using the agonist to measure/monitor the platelet aggregation.  
In the paper Bednar studied platelet aggregation in a 96 well microplate monitored by a microplate reader for evaluation of platelet agonists and antagonists.  Optimal conditions for a method to simultaneously measure aggregation in 96 samples using a microplate reader were developed.  The temperature of the assay was set at 25°C, the optimal platelet concentration range was determined to be from 1–3 × 108 per mL, the assay volume was determined to be best at 100 μL and an agitation rate of setting #5 on the vortex was found to yield the most reliable aggregation response.  After these initial assay parameters were established, EC50 values for standard platelet agonists including ADP, thrombin, collagen and thrombin receptor activating peptides were determined using the plate assay and compared to those obtained by measuring light transmittance in an aggregometer.  The results were quantitatively similar, and qualitatively the shapes of the aggregations as monitored by both methods were characteristic of those expected for each agonist.  The use of this assay was then extended to quantitate the inhibition of aggregation by antagonists of the fibrinogen receptor as well as by an inactive thrombin receptor peptide and by antibodies against the thrombin receptor.  This method provided useful data for characterization of both platelet agonists and antagonists and should be useful for future platelet aggregation studies.  The first paragraph under the platelet isolation subheading on page 454 teaches the centrifugation of blood to produce both platelet-rich plasma.  For measuring platelet aggregation in a microplate reader, the paragraph bridging pages 454-455 teaches that the platelet sample volume (100 µL) was added to each well of the microplate which already contained different concentrations of either agonist or inhibitor.  The plate was agitated for time periods between each reading by the microplate reader.  Figure 2 shows some data for different concentrations of one agonist.  Figure 6 shows additional data for other agonists including ADP and collagen.  
In the patent publication Nagai teaches a sample analysis system includes a reagent preparation unit and a measurement unit.  The reagent preparation unit has: a state detector which detects at least one of a state of the reagent preparation unit and a state of the reagent preparation; and a transmission unit which transmits the detected state information to a computer arranged outside the reagent preparation unit.  Paragraph [0003] give a more detailed description of the system as a sample analysis system, a reagent preparation device and a sample treating device each preparing a reagent by diluting a high-concentration reagent with a dilution liquid.  Figure 2 shows that the regent preparation device (4) provides reagent to the specimen preparation section.   Paragraph [0035] teaches that the blood analysis device (1) is constituted by a measurement unit (2) having a function of measuring blood which is a biological specimen, a data processing unit (3) analyzing measurement data outputted from the measurement unit and obtaining results of analysis and a reagent preparation device (4) preparing a reagent employed in sample processing.  The measurement unit is constituted to measure white blood cells, reticulocytes and blood platelets in blood by flow cytometry method.  The flow cytometry method is a measurement method of particles (blood cells) detecting forward scattered light, lateral scattered light and lateral fluorescence which the particles (blood cells) emit in a measurement specimen by forming flow of a specimen including the measurement specimen and applying a laser beam to the flow of the specimen.  Figure 6 and its associated discussion in at least paragraphs [0053]-[0065] give a more detailed description of the reagent preparation device for diluting a high concentration reagent.  
In the patent publication Schwalbe teaches a reaction system that enables a plurality of optimization experiments for a reaction to be performed continuously, to enable optimal reaction parameters to be determined.  Dilution pumps are included to automatically vary the solvent mixed with reactants so a concentration of each reactant can be selectively varied.  The reactants are introduced into a reaction module selectively coupled to residence time chambers or directly to an analytical unit.  The analytical unit determines the yield and/or quality for each optimization experiment, enabling optimal parameters to be determined.  A controller performs as many experiments as required to enable each parameter to be varied according to a predefined testing program and can redefine a testing program based on the results from previous experiments.  At least two reaction parameters can be varied according to periodic functions to further enhance analytical efficiency.  In particular paragraph [0011] teaches that for optimization of reactions, the relative concentrations of reactants must be varied.  Prior art optimization methods generally require batches of reactants at different concentrations levels to be prepared before a set of reactions are executed.  In this invention, dilution pumps are coupled to reactant feed lines and a solvent supply.  The controller can vary the amount of solvent introduced into a reactant supply line, thereby automatically varying the concentrations of the reagents.  Thus, the manual preparation of the reagent solutions at different concentrations of the prior art is eliminated.  Not only does elimination of manually preparing reagent solutions of differing concentrations save time, but the fact that the reactant supply vessels need not be physically disconnected from the system eliminates problems associated with pausing the reaction operation to change reactant supply vessels.  The controller can be configured to vary concentration randomly, or more preferably, according to a predefined protocol.  The ability to manipulate flow rates of individual reactants, and the ability to add diluting solvents to manipulate the concentrations of each reactant enable an infinite number of combinations of flow rates and reactant concentrations to be achieved.  The flexibility the reactant pumps and dilution pumps enables concentration variations to be explored continuously, whereas in the prior art, after a first set of experiments were executed, new solutions having different concentrations had to be prepared before additional optimization experiments could be performed.    
It would have been obvious to one of ordinary skill in the art to modify the methods and measurement apparatus used by Lawrie to include a reagent preparation section such as taught by Nagai or Schwalbe because the Lawrie methods and analyzer used a plurality of agonists at different concentrations to measure platelet aggregation in an optimizing manner and Nagai and Schwalbe show that analysis reagents can be automatically prepared by diluting a high concentration reagent that can be supplied to an analysis instrument as taught and/or shown by Nagai and Schwalbe and to at least remove the need for manual preparation of the reagents and allow preparation of multiple concentrations of reagents to use in optimizing a reaction as taught by at least Schwalbe.    It also would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the Lawrie process to add the sample into the reagent in different concentrations in measurement tubes as taught by Bednar because of their ability to measure platelet parameters through light transmittance aggregometry that produced result substantially similar to known aggregometry instruments and methods as shown/taught by Bednar.
Applicant's arguments filed September 14, 2022 have been fully considered but they are not persuasive. In response to the claim amendments, the obviousness rejection has been substantially modified.  The previously applied secondary Lawrie reference is now the primary reference.  The previously applied Velaskar and Linnemann references have been withdrawn from the rejection and two newly applied secondary references have been added to the rejection.  The Lawrie paper clearly teaches measuring platelet aggregation on a centrifuged sample so that it covers the requirement added to claim 1.  Thus it does not suffer from the problems that were argued against the Velaskar reference and the arguments are moot.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is related to platelet aggregation testing methods and apparatus.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797